           Case 1:20-cv-02547-LGS Document 17 Filed 03/31/20 Page 1 of 1



      quinn emanuel            trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 |     TEL   (212) 849-7000 FAX (212) 849-7100




                                                                                                    WRITER’S DIRECT DIAL NO.
                                                                                                              (212) 849-7115

                                                                                                   WRITER’S EMAIL ADDRESS
                                                                                           jonpickhardt@quinnemanuel.com



March 31, 2020


VIA ECF

Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:     AG MIT, LLC et al. v. RBC (Barbados) Trading Corporation et al., 20-cv-2547 (LGS)

Dear Judge Schofield:

        I represent Plaintiffs in the above-referenced action and write on behalf of all parties in
respect of the conference with the Court scheduled for April 2, 2020. First, for the reasons set
forth in the Court’s ruling on March 25, 2020, related to the completion of the auction at issue,
Plaintiffs respectfully withdraw, as moot, their application for a temporary restraining order and
preliminary injunction and corresponding request for injunctive relief in the complaint. In light of
this, the parties do not have any issues that require the Court’s immediate attention and instead
respectfully propose that the Court cancel the currently scheduled conference.

       Separately, consistent with the Court’s direction in the March 25 Order that the parties
confer regarding a resolution, and to avoid burdening either the Court or the parties with any
unnecessary Court filings during these trying times, Plaintiffs have agreed to defer service of the
complaint for the time being to allow such discussions to take place.

Respectfully submitted,

/s/ Jonathan E. Pickhardt

Jonathan E. Pickhardt

cc:     All counsel (via ECF)


      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
